 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith & Smith Aircraft Company and Local Lodge37, International Association of Machinists andAerospace Workers, AFLCIO. Case 15-CA-6305April 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on November 23, 1976, byLocal Lodge 37, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, hereincalled the Union, and duly served on Smith & SmithAircraft Company, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15,issued a complaint on December 15, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 10,1976, following a Board election in Case 15-RC-5905, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about November 3, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative although the Union has requested and isrequesting it to do so. On December 27, 1976,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On December 30, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. On January 17, 1977, Respon-dent filed a brief in opposition. Subsequently, onJanuary 25, 1977, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. On January 31, 1977, Respondent thereafterfiled a brief in response.i Official notice is taken of the record in the representation proceeding,Case 15-RC-5905, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,229 NLRB No. 46Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, opposition toGeneral Counsel's Motion for Summary Judgment,and response to the Notice To Show Cause theRespondent admits the refusal to bargain butcontends that the certification of the Union in theunderlying representation case is invalid on the basisof its objections therein, and that the RegionalDirector denied it due process by not directing ahearing thereon.Our review of the record herein, including therecord in Case 15-RC-5905, reveals that, after ahearing, an election was conducted on June 18, 1976,pursuant to a Decision and Direction of Election ofthe Regional Director, and resulted in a nine-to-seven vote in favor of the Union with four challengedballots. The Respondent filed timely objections toconduct affecting the results of the election, andrequested a hearing thereon. The objections allegedin substance that the Union interfered with theelection by using supervisors in its organizationalcampaign and an alleged discriminatee as its electionobserver; by promising a waiver of initiation fees foremployees who joined the Union before the election;by restraining the Respondent in the selection ofrepresentatives for various purposes under the Act;by materially misrepresenting that Respondent laidoff or terminated employees because of their unionactivities, engaged in illegal surveillance of unionmeetings, and threatened employees with termina-tion if they attended such meetings; and by theUnion's observer recording on a separate list whichemployees voted in the election and engaging inimproper election conduct by speaking with aneligible voter during the polling period in order torequest that he contact and send another voter to thepolls to vote. After an independent investigation, onAugust 10, 1976, the Regional Director issued aSupplemental Decision and Certification of Repre-sentative, in which he sustained all the challengesand overruled the objections in their entirety, findingthat the latter did not raise any substantial ormaterial issues affecting the results of the election orthe conduct thereof. In doing so, however, heinadvertently omitted any reference to the Respon-1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.304 SMITH & SMITH AIRCRAFT CO.dent's objection alleging that the Union's observersought to have one employee send another employeeto vote.On August 23, 1976, Respondent filed a timelyrequest for review of the Regional Director's Supple-mental Decision in which it merely by referencerestated all its objections, and specifically discussedonly the objections concerning the Union's observer,namely, that the latter (1) kept a voting list separateand apart from the official one and (2) asked oneemployee to send another to vote, asserting as to thesecond of these allegations that the Regional Direc-tor failed to examine or comment upon it. Respon-dent also asserted that it had been denied dueprocess by the Regional Director's denial of ahearing on its objections. Thereafter, on August 30,1976, the Regional Director issued a Second Supple-mental Decision and Certification of Representativein which he found that the evidence relating to (2)above failed to raise material or substantial issueswith respect to the election because neither the voterspoken to nor the voter allegedly requested to becontacted was eligible as challenges to both of theirvotes were properly sustained, and, further, there wasno evidence to show that the observer requested theissuing voter be contacted and sent to vote. TheRegional Director also affirmed his SupplementalDecision issued on August 10, 1976.2The Board, by order of September 17, 1976, deniedthe Respondent's request for review on the groundthat it raised no substantial issues warrantingreview.3By the denial of review for lack ofsubstantial issues the Board implicitly and necessari-ly found that Respondent raised no issue warrantinghearing on its objections.4Likewise, due process doesnot require such a hearing in this summary judgmentproceeding because the only issues raised here wereconsidered and determined in the representationproceeding.5Finally, Respondent was afforded anopportunity to oppose the Motion for SummaryJudgment and did so as noted above. Respondenthas thus been afforded a proper forum in which to beheard and, accordingly, has not been denied dueprocess.6It is well settled that in the absence of newlydiscovered or previously unavailable evidence or2 As to Objection (I) above, which Respondent emphasized and dwelledupon in its request for review, the Regional Director found in his earlierdecision that the Union's observer did not keep a separate list of those whovoted in the election, and that the employees had no reason to believe thatshe did.3 Although the denial is stated in terms relating to the SupplementalDecision of the Regional Director. in fact the Board considered thatdecision and the Regional Director's Second Supplemental Decision in Case15-RC-5905 as subjects of the review requested.4 See. e.g.. CSC Oil Company, 220 NLRB 19, 20 (1975); Allied MeatCompany, 220 NLRB 27, 28 (1975); and Williams Energy Compan),, 218NLRB 1080, 1081 (1975).5 Target Stores, Inc., 219 NLRB 561 (1975). In this regard we also notespecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Tennessee corporation, with itsprincipal office and place of business located in NewOrleans, Louisiana, is engaged in the wholesaledistribution and manufacture of aircraft parts.During the 12-month period immediately precedingthe issuance of this complaint and notice of hearingin this proceeding, Respondent sold and shippeddirectly to customers located outside the State ofLouisiana goods and materials valued in excess of$50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal Lodge 37, International Association ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.that in its answer to the complaint Respondent denies that the unit herein isappropriate. However, in Case 15-RC-5905 that issue was fully litigated bythe parties at a hearing and thereafter determined by the Regional Directorin his Decision and Direction of Election. No request for review was soughtof that decision. Accordingly, the appropriateness of the unit is not subjectto litigation in the instant unfair labor practice proceeding. Walgreen Co.,226 NLRB 548 (1976) and 226 NLRB 553 (1976); and Piper Industries Inc.,215 NLRB 368, 369, fn. 4 (1974).s Globe Secunrity Services, Inc., 221 NLRB 596(1975), enforcement deniedon other grounds 94 LRRM 2593, 81 LC¶ 13,084 (C.A. 3, February 7, 1977).7 See Pittsburgh Plate Glass Co. v. N. LR.B, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All plant clerical, warehouse and sheet metalemployees, and truckdrivers employed by Re-spondent at its New Orleans, Louisiana, facility,excluding all professional employees, guards, andsupervisors as defined in the Act.2. The certificationOn June 18, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 10, 1976, whichcertification was affirmed on August 30, 1976, andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 25, 1976, andOctober 6, 1976, the Union has requested, and iscontinuing to request, Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit. Commencing on or about November3, 1976, and continuing at all times thereafter to date,the Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since November 3, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229, (1962), enfd. 328 F.2d600 (C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Smith & Smith Aircraft Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Local Lodge 37, International Association ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. All plant clerical, warehouse and sheet metalemployees, and truckdrivers employed at the Re-spondent's New Orleans, Louisiana, facility, exclud-ing all professional employees, guards, and supervi-sors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since August 10, 1976, as affirmed on August30, 1976, the above-named labor organization hasbeen and now is the certified and exclusive represen-306 SMITH & SMITH AIRCRAFT CO.tative of all employees in the aforesaid appropriateunit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By refusing on or about November 3, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Smith & Smith Aircraft Company, New Orleans,Louisiana, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local Lodge 37,International Association of Machinists and Aero-space Workers. AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All plant clericals, warehouse and sheet metalemployees, and truckdrivers employed at Respon-dent's New Orleans, Louisiana, facility, excludingall professional employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its New Orleans, Louisiana, facilitycopies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by theRegional Director for Region 15, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalLodge 37, International Association of Machin-ists and Aerospace Workers, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All plant clericals, warehouse and sheetmetal employees, and truckdrivers employedat our New Orleans, Louisiana, facilityexcluding all professional employees, guardsand supervisors as defined in the Act.SMITH & SMITHAIRCRAFT COMPANY307